Order entered June 29, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00123-CV

                    SAMUELS AND SONS, LLC, Appellant

                                          V.

   CAROLINE WILLIAMSON, MARY TUCKER, AND JACOB SHAPE,
                        Appellees

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-00796-D

                                      ORDER

      The reporter’s record in this appeal has not been filed because appellant has

not requested it or made arrangements to pay for it. Accordingly, we ORDER

appellant to file, no later than July 9, 2021, written verification that the record has

been requested and payment arrangements have been made. We caution appellant

that failure to comply may result in the appeal being submitted without the

reporter’s record. See TEX. R. APP. P. 37.3(c).

                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE